Citation Nr: 0730181	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-12 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1973.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Los Angeles, California, that denied the benefit 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD based on sexual 
trauma the veteran contends he suffered in the military.  
Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  
	
A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, No 03-1204 (U.S. 
Vet. App. July 20, 2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include (1) "evidence from sources other 
than the veterans service records" or (2) "evidence of 
behavior changes."  The Board must provide "a written 
statement of [its] findings and conclusions, and the reasons 
or bases for those findings and conclusions, on all material 
issues of fact and law presented on the record."  38 U.S.C. 
§ 7104.  The Board must also address all issues that are 
reasonably raised by the appellant.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Jones v. Principi, 3 Vet. App. 
396, 399 (1992).    

The veteran's claim for service connection for PTSD is in 
need of further development before adjudication can take 
place.   A remand is required in order to afford the veteran 
a VA examination to determine the nature and etiology of his 
PTSD.  The veteran has not yet been afforded such an 
examination.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  

Here, the veteran has a current diagnosis of PTSD.  He 
initially received this diagnosis in January 2000 by a VAMC 
physician.  In December 2001 another treatment provider found 
he has "possible PTSD."  Progress treatment notes from the 
Los Angeles County Medical Center from March and May 2002 
provide provisional diagnoses of PTSD.  In August 2003 the 
veteran was affirmatively diagnosed with PTSD by a VAMC 
treatment provider.  In November 2005 the veteran again 
received a provisional diagnosis of PTSD.  The sum of this 
evidence indicates the veteran suffers from PTSD, although 
confirmation or denial of this diagnosis by a VA examiner 
based upon a comprehensive examination would be helpful.

As explained in his May 2006 letter describing the event that 
resulted in his PTSD, and at the July 2006 hearing, the 
veteran did not seek medical or other treatment in service 
due to the nature of his stressor.  The Board finds the 
veteran's account credible.  In addition, there is some 
corroboration of the stressor.  The veteran's personnel 
records corroborate that he was stationed in Ft. Ord, 
California, for basic training.  The fact that the veteran's 
military career was short, approximately four months, also 
supports that a traumatic event may have occurred and cut the 
veteran's career short.  Significantly, a personnel record 
from December 1973, four months after the assault, documents 
that the veteran displayed a complete lack of motivation at 
the time.  He demonstrated no desire to complete his 
requirements.  He displayed no interest in the classes he was 
attending.  His attention during classes was very poor and he 
had to be constantly told by his instructors to pay 
attention.  He informed his superiors that he would do 
whatever would be necessary to get out of the Army.  His 
desire to do whatever was necessary to just get out of 
service was also what the veteran clearly reiterated in his 
May 2006 letter, over 30 years after the incident, when 
recounting the stressor.  The veteran was ultimately found 
unable to adapt emotionally to military life and unable to 
meet the minimum standards prescribed for successful 
completion of his requirements.  He was subsequently 
honorably discharged.  

In April 2006 the veteran's mother submitted a letter 
describing the decline in the veteran's well being following 
his discharge from service, to include his legal problems, 
health problems, and drug addiction.  In May 2006 a lifelong 
friend of the veteran's, and also the mother of one of his 
children, submitted a detailed account of his deterioration 
following service.  She described the veteran as an outgoing, 
fun, easygoing, bright young man prior to service.  She also 
stated that he had been a great athlete and that his 
achievement in this regard is still memorialized by a plaque 
hanging in their high school.  She described that she and the 
veteran had been in love and had hoped to have a future 
together.  Upon his return from service, however, she 
described the behavioral changes she witnessed in the 
veteran.  This included serious domestic violence requiring 
hospitalizations, drug use, anger, aggression, and 
depression. She stated he was no longer able to adapt to 
society and described him as dark, lost, and confused.  

The veteran's statements in this regard are consistent.  In 
his May 2006 letter the veteran stated he had been a good 
student and athlete.  He stated, "I planned on marrying my 
High School Sweetheart . . . have children, and be 
successful. My life changed, I hope that the V.A. can see 
this."  This is further corroborated by a personnel record 
written by the veteran during service in November 1973 as an 
acknowledgment of the imposition of a punishment.  In the 
statement, the veteran wrote, "[y]ou see, me and my 
girlfriend were planning on getting married after Basic, so I 
needed the Bonus to get a start on life like a nice apartment 
and a car, so you can see why I wanted the Bonus."

All of this evidence is corroboration of the veteran's 
stressor.  There is no definitive nexus opinion in the file, 
positive or negative, with regard to his current PTSD and the 
stressor in service.  The only link contained in the medical 
evidence is an August 2001 VAMC treatment note referring to 
the veteran's "childhood PTSD," and a March 2007 VAMC 
treatment note that states, "pt may also have ptsd from 
childhood sexual abuse by uncle and b/c he was sexually 
assaulted while in the military."  A more definitive and 
exclusive link between the veteran's current PTSD and his 
military experience must be made.  The veteran has never been 
afforded a VA examination for his PTSD and has not been 
thoroughly evaluated in this regard.  As such, an examination 
is necessary to decide the claim.    

In addition, any updated VA or private medical records  with 
regard to the veteran's PTSD should be obtained.  Also, in 
the March 2002 progress note from the Los Angeles County 
Medical Center, the veteran stated he was seeking social 
security benefits.   If the veteran is currently receiving 
such benefits, all records considered by that agency in 
deciding the veteran's claim for disability benefits, 
including a copy of any decision, should be obtained.  See 
Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the 
final Social Security Administration decision be obtained, 
but all records upon which that decision was based must be 
obtained as well); 38 C.F.R. § 3.159(c)(2) (2006).

Finally, the veteran is entitled to proper VCAA notice under 
38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  While VCAA 
letters were sent to the veteran in April 2004, October 2004, 
January 2005, and March 2005, the notices do not clearly 
inform him of what medical and lay evidence is necessary to 
substantiate a service connection claim PTSD specifically. 
The notices discuss stressors and the requirements for a 
general service connection claim, but this does not 
constitute sufficient notice.  Moreover, the notices do not 
appear to meet the requirements of Bradford v. Nicholson, No 
03-1204 (U.S. Vet. App. July 20, 2006), described above, 
because while they advise the veteran that credible 
supporting evidence of a stressor may include evidence from 
various sources other than service records,  they do not 
specifically advise him that "evidence of behavior 
changes," will also help to support his claim.  Corrective 
notice is required.

Moreover, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard as well.  

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), that includes but is not 
limited to, an explanation as to what 
information or evidence is needed to 
substantiate a service connection claim 
for PTSD, and that satisfies the notice 
requirements of Bradford v. Nicholson, No 
03-1204 (U.S. Vet. App. July 20, 2006).

Also provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Contact the veteran and request that 
he provide any additional authorization 
forms necessary to allow the RO to obtain 
his full and complete medical records 
from any recent private treatment 
provider he has seen in relation to his 
claim for PTSD.  Thereafter, the RO 
should attempt to obtain the records.  Do 
not associate duplicate records with the 
file.

3.  Obtain and associate with the claims 
file any and all updated treatment 
records from the VA treatment facility in 
West Los Angeles, California.  Ask the 
veteran if he has received treatment from 
any other VA facility and obtain and 
associate with the claims file any such 
records.  Do not associated duplicate 
records with the file.
	
4.   Ask the veteran if he is currently 
receiving social security benefits.  If 
he is, obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  

5.  Schedule the veteran for a VA PTSD 
examination by a VA psychologist or 
psychiatrist. All indicated tests and 
studies (to include psychological 
testing, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.
The claims folder must be provided to the 
examiner for review. The examiner must 
state in the examination report that the 
claims folder has been reviewed. As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed in-service 
stressors.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the veteran has PTSD that is based upon 
specified in-service stressors or any 
other psychiatric disorder that is 
related to the veteran's military 
service. A complete rationale should be 
provided for any opinion or conclusion.  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



